IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Anthonee Patterson,                    :
                      Appellant        :
                                       :
            v.                         :     No. 1312 C.D. 2016
                                       :
Kenneth Shelton, Individually,         :
and President of the Board of          :
Trustees of the General Assembly       :
of the Church of the Lord Jesus        :
Christ of the Apostolic Faith, Inc.    :


                                      ORDER

             NOW, January 16, 2018, having considered appellee’s application for

reargument and appellant’s answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge